                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Janet Smith, Debra Thorne, Sonja Lindley,                Civ. No. 18-3405 (PAM/KMM)
 and Pamela Kaberline, on behalf of
 themselves and all others similarly
 situated,

                      Plaintiffs,

 v.                                                     MEMORANDUM AND ORDER

 U.S. Bancorp, the Employee Benefits
 Committee, and John/Jane Does 1-5,

                      Defendants.


       This matter is before the Court on Defendants’ Motion to Dismiss. (Docket No.

21.) For the following reasons, the Motion is denied.

BACKGROUND

       This case involves participants in the U.S. Bank Pension Plan (“the Plan”) who

elected to receive their benefits before the Plan’s anticipated retirement age of 65.

Beginning in 2002, Plaintiffs accrued their retirement benefits under the Plan’s “Final

Average Pay Formula.” (Compl. (Docket No. 1) at 2.) Although the Plan anticipates a

retirement age of 65, those who receive benefits under the Final Average Pay Formula can

retire as early as age 55. (Id.) Each Plaintiff commenced their Plan benefit as an annuity

before age 65. (Defs.’ Supp. Mem. (Docket No. 23) at 8.) When a participant elects to

start their retirement benefits before age 65, the terms of the Plan require a reduction of

their monthly benefit, expressed as a percentage of the normal benefit the participant would
have received had they retired at 65. (Compl. at 2.) This is known as the “Early

Commencement Factor” (“ECF”). The applicable ECFs for each retirement age are stated

in a 2002 “Plan Document” and in subsequent “summary plan descriptions.” (Defs.’ Supp.

Mem. at 12.) Upon early retirement, each Plaintiff had their monthly benefit reduced by

the applicable ECF for their age in accordance with the Plan’s terms.

       Plaintiffs contend that the ECFs result in benefits that are not actuarially equivalent

to the retirement benefit they would have received at age 65, in violation of the Early

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. Simply put,

Plaintiffs argue that Defendants are paying retirees who retire before the age of 65 an

unreasonably low percentage of their annuity benefit based on unreasonable actuarial

calculations.

       Defendants assert that the Complaint must be dismissed because Plaintiffs’ claims

rely on regulations that do not allow for a private right of action and, in any event, ERISA

does not impose a reasonableness standard on the calculation of ECFs. Defendants also

contend that Plaintiffs’ claims are insufficiently pled and time-barred.

DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

                                               2
to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678. “Though matters outside the

pleading may not be considered in deciding a Rule 12 motion to dismiss, documents

necessarily embraced by the complaint are not matters outside the pleading.” Ashanti v.

City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012).

A.     ERISA’s Applicability

       Plaintiffs bring their claims under 29 U.S.C. § 1132(a), which states that retirement

plan participants or beneficiaries may bring a civil action to recover benefits, enforce or

clarify rights under their plan, enjoin practices that violate the terms of their plan or ERISA

subchapter I, or obtain equitable relief to enforce provisions or redress violations. 29

U.S.C. § 1132(a)(1)(B), (3).

       1.      Section 1054(c)(3) and “Actuarial Equivalence”

       Plaintiffs allege that the allegedly improper benefit reductions violate 29 U.S.C.

§ 1054(c)(3). Section 1054(c)(3) provides that “in the case of any defined benefit plan, if

an employee’s accrued benefit is to be determined as an amount other than an annual

benefit commencing at normal retirement age [e.g., a single life annuity beginning upon

early retirement] . . . the employee’s accrued benefit . . . shall be the actuarial equivalent

of such benefit . . . .”

       What these provisions mean in less technical language is that: (1) the accrued
       benefit under a defined benefit plan must be valued in terms of the annuity
       that it will yield at normal retirement age; and (2) if the benefit is paid at any

                                               3
       other time (e.g., on termination rather than retirement) or in any other form
       (e.g., a lump sum distribution, instead of annuity) it must be worth at least as
       much as that annuity.

Esden v. Bank of Boston, 229 F.3d 154, 163 (2d Cir. 2000). “This rule that regardless of

any option as to timing or form of distribution, a vested participant in a defined benefit plan

must receive a benefit that is the actuarial equivalent of her normal retirement benefit . . .

has been repeatedly recognized by courts.” Id. (citing cases). Plaintiffs argue that sources

outside of ERISA provide guidance on what constitutes “actuarial equivalence,” including

the Tax Code and Treasury regulations that relate to § 1054(c)(3). See I.R.C. § 411(a),

(c)(3); see also 26 C.F.R. § 1.411(a)-4(a).

       Thus, any distribution from the Plan at issue here must be an actuarial equivalent of

the accrued benefit at normal retirement age. Plaintiffs allege that the related regulations

impose a reasonableness requirement on underlying actuarial calculations and provide

guidance on the factors that go into any actuarial adjustments. Defendants contend that

Plaintiffs’ claims arise under these regulations, which do not provide for a private right of

action. This argument ignores that the regulations merely provide guidance, and the relief

Plaintiffs seek is for violation of the actuarial equivalence requirement of § 1054(c)(3), not

for violation of the Tax Code and Treasury regulations. Indeed, courts have often referred

to the same regulations Plaintiffs cite to assist in actuarial equivalence analyses in ERISA

cases. Esden, 229 F.3d at 163; Wimbush-Bowles v. GTE Service Corp., No. 02cv15580,

2004 WL 392918, at *2 (11th Cir. Feb. 3, 2004); McDaniel v. Chevron Corp., 203 F.3d

1099, 1116 (9th Cir. 2000).       Plaintiffs’ claim instead arises pursuant to 29 U.S.C.

§ 1132(a)(3), which Defendants concede “authorizes actions to enforce the provisions . . .

                                              4
of subchapter I of ERISA.” (Defs.’ Supp. Mem. at 8.) Section 1054 is a provision of

subchapter I.

       Next, Defendants claim that Plaintiffs are attempting to impose a “reasonableness”

requirement into ERISA, where no such requirement exists. But what Plaintiffs seek is

actuarial equivalence, a requirement under § 1054(c)(3), not reasonableness.        Plaintiffs

assert that the Plan ECFs must be based on factors that lead to an actuarially equivalent

benefit. Seemingly looking to sidestep any analysis into the basis for the ECFs, Defendants

imply that there are no underlying requirements at all for calculating and applying the

ECFs. (See Defs.’ Supp. Mem. at 13 (“Here, the Plan defines the benefit that each Plaintiff

earned, including the ECFs applied to the benefit when commenced before normal

retirement age. Each Plaintiff has received that benefit in accordance with the Plan terms.

They are entitled to nothing more.”)). However,

       [f]or the purposes of [§ 1054(c)(3)], the regulations do not leave a plan free
       to choose its own methodology for determining the actuarial equivalent of
       the accrued benefit expressed as an annuity payable at normal retirement age.
       If plans were free to determine their own assumptions and methodology, they
       could effectively eviscerate the protections provided by ERISA’s
       requirement of “actuarial equivalence.”

Esden, 229 F.3d at 164. Indeed, if § 1054 were as permissive as Defendants suggest, they

would be free to apply an ECF that reduced monthly benefits by 99% if a participant retired

at age 64 rather than 65. This is contrary to the purpose of ERISA. “To comply with

ERISA, as well as to be considered a qualified plan under the Code, a plan must comply

with specified valuation rules and certain consent rules.” Id. (citing Treas. Reg. § 1.411(a)–

11(a)(1) and Treas. Reg. § 1.417(e)–1(a)).


                                              5
       “Although ERISA does not further define actuarial equivalence, we assume

Congress intended that term of art to have its established meaning.” Stephens v. U.S.

Airways Grp., Inc., 644 F.3d 437, 440 (D.C. Cir. 2011). “Two modes of payment are

actuarially equivalent when their present values are equal under a given set of actuarial

assumptions.” Id. More specific guidance, found in the regulations Plaintiffs cite, states:

“[i]n determining the present value of any distribution of any accrued benefit from a

defined benefit plan, the plan must take into account specified valuation rules . . . as set

forth in section 417(e).” 26 C.F.R. § 1.411(a)–11(d). Section 417(e) requires that the

accrued benefit be discounted to present value at the “applicable interest rate.” 26 U.S.C.

§ 417(e)(3)(A); 29 U.S.C. § 1055(g)(3); 26 C.F.R. § 1.417(e)–1(d). Mortality data may

also factor into an actuarial equivalence calculation. See Dooley v. Am. Airlines, Inc., No.

81cv6770, 1993 WL 460849, at *10 (N.D. Ill. Nov. 4, 1993) (holding that actuarily

equivalent benefits must be “determined on the basis of actuarial assumptions with respect

to mortality and interest which are reasonable in the aggregate”).

       Plaintiffs claim that, based on current prevailing interest rates and life expectancies,

the ECFs used by Defendants were not calculated in accordance with these requirements.

Although Defendants dispute these contentions, an analysis of the underlying allegations

is not appropriate when considering a motion to dismiss. The Court must accept Plaintiffs’

factual allegations as true. Plaintiffs’ allege that the ECFs are not in conformity with

actuarial equivalence requirements. Discovery will reveal whether these allegations are

correct. For now, Plaintiffs have alleged a plausible claim that the ECFs fail to provide the

participants with an actuarily equivalent benefit in violation of § 1054(c)(3).

                                              6
       2.     Section 1053(a) and “Forfeitability”

       Plaintiffs argue that by reducing their benefits in violation of § 1054(c)(3),

Defendants have also violated the anti-forfeiture provisions of 29 U.S.C. § 1053(a). This

section provides that an employee’s right to his or her vested retirement benefits is non-

forfeitable. The Treasury regulation for the Tax Code provision corresponding to § 1053

(26 U.S.C. § 411), states that “adjustments in excess of reasonable actuarial reductions, can

result in rights being forfeitable.” 26 C.F.R. § 1.411(a)-4(a). And courts have held that a

distribution of pension benefits below the actuarial equivalent value can constitute a

forfeiture of accrued benefits under § 1053(a). E.g., Berger v. Xerox Corp. Ret. Income

Guarantee Plan, 338 F.3d 755, 759 (7th Cir. 2003); Esden, 229 F.3d at 162-68.

       For the same reasons stated above, discovery will determine whether the benefits

given to Plaintiffs are the actuarial equivalent of the benefits they would have received at

normal retirement age. Plaintiffs have alleged facts demonstrating that the benefits they

receive are insufficient. Accordingly, Plaintiffs have stated a plausible claim for improper

forfeiture of accrued benefits under ERISA.

B.     “Failure to Monitor” Claim

       Plaintiffs’ third count is for breach of fiduciary duty under 29 U.S.C. § 1104.

Plaintiffs raise a “failure to monitor” claim against Defendant U.S. Bancorp, alleging that

it breached its fiduciary duty by appointing the Employee Benefits Committee and

allowing the Committee to approve benefit totals that violate ERISA. (Compl. ¶ 104.)

Defendants ask that this claim be dismissed because it is not sufficiently pled. The Court

finds that the facts alleged in the “Breach of Fiduciary Duty” section of the Complaint are

                                              7
sufficient to support the failure-to-monitor claim and to put Defendants on sufficient notice

of the basis for that claim.

C.     Timeliness

       Finally, Defendants argue that Plaintiffs’ claims are time-barred, first by the

limitations period set forth in the Plan (Counts I and II) and by ERISA’s six-year limitations

period for breach-of-fiduciary-responsibility claims (Count III).

       The Plan states in relevant part:

       No legal action to recover Plan benefits or to enforce or clarify rights under
       the Plan under section 502 . . . may be brought by any claimant on any matter
       pertaining to the Plan unless the legal action is commenced in the proper
       forum before . . . thirty (30) months after the claimant knew or reasonably
       should have known of the principal facts on which the claim is based . . . .

(Docket No. 24-1, 2002 Plan document § 11.6; see also Docket No. 24-2, 2003 Summary

Plan Description at 33.) The statute of limitations for the breach of fiduciary duty claim is

“six years after . . . the date of the last action which constituted a part of the breach or

violation.” 29 U.S.C. § 1113.

       “As a general rule, the possible existence of a statute of limitations defense is not

ordinarily a ground for Rule 12(b)(6) dismissal unless the complaint itself establishes the

defense.” Joyce v. Teasdale, 635 F.3d 364, 367 (8th Cir. 2011) (quotation omitted); see

also JJ Holand Ltd. v. Fredrikson & Byron, P.A., No. 12cv3064, 2013 WL 3716948, at *5

(D. Minn. July 12, 2013) (Montgomery, J.). There are no facts on the face of the Complaint

which raise concerns that the limitations period has run. And there are factual disputes

regarding whether the limitations provision in the Plan applies to Plaintiffs’ claims and the

date on which the applicable limitations periods began to run. Accordingly, whether

                                              8
Plaintiffs’ claims are timely will be a fact-intensive inquiry that is not appropriate for

consideration in a motion to dismiss.

CONCLUSION

      Plaintiffs have made sufficient factual allegations to plausibly allege that

Defendants have violated ERISA.         Accordingly, IT IS HEREBY ORDERED that

Defendants’ Motion to Dismiss (Docket No. 21) is DENIED.


Date: June 26, 2019
                                                s/ Paul A. Magnuson
                                                Paul A. Magnuson
                                                United States District Court Judge




                                            9
